Exhibit PURCHASE AND SALE AGREEMENT BETWEEN FORTSON PRODUCTION COMPANY and BENCO ENERGY, INC. AS “SELLER” AND VANGUARD PERMIAN, LLC AS “PURCHASER” ARTICLE 1 PURCHASE AND SALE 11 SECTION 1.1 PURCHASE AND SALE 11 SECTION 1.2 ASSETS 11 SECTION 1.3 EXCLUDED ASSETS 13 SECTION 1.4 EFFECTIVE TIME; PRORATION OF COSTS AND REVENUES 14 SECTION 1.5 DELIVERY AND MAINTENANCE OF RECORDS 15 ARTICLE 2 PURCHASE PRICE 15 SECTION 2.1 PURCHASE PRICE 15 SECTION 2.2 ADJUSTMENTS TO PURCHASE PRICE 15 SECTION 2.3 ALLOCATION OF PURCHASE PRICE FOR TAX PURPOSES 17 SECTION 2.4 DEPOSIT 17 ARTICLE 3 TITLE MATTERS 17 SECTION 3.1 SELLER’S TITLE 17 SECTION 3.2 DEFINITION OF DEFENSIBLE TITLE 18 SECTION 3.3 DEFINITION OF PERMITTED ENCUMBRANCES 19 SECTION 3.4 NOTICE OF TITLE DEFECT ADJUSTMENTS 20 SECTION 3.5 CASUALTY OR CONDEMNATION LOSS 24 SECTION 3.6 LIMITATIONS ON APPLICABILITY 24 SECTION 3.7 GOVERNMENT APPROVALS RESPECTING ASSETS 25 ARTICLE 4 ENVIRONMENTAL MATTERS 26 SECTION 4.1 ASSESSMENT 26 SECTION 4.2 NORM, WASTES AND OTHER SUBSTANCES 26 SECTION 4.3 INSPECTION INDEMNITY 27 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLER 27 SECTION 5.1 GENERALLY 27 SECTION 5.2 EXISTENCE AND QUALIFICATION 27 SECTION 5.3 POWER 27 SECTION 5.4 AUTHORIZATION AND ENFORCEABILITY 27 SECTION 5.5 NO CONFLICTS 28 SECTION 5.6 LIABILITY FOR BROKER’S FEES 28 SECTION 5.7 LITIGATION 28 SECTION 5.8 TAXES AND ASSESSMENTS 28 SECTION 5.9 COMPLIANCE WITH LAWS 29 SECTION 5.10 CONTRACTS 29 SECTION 5.11 PAYMENTS FOR HYDROCARBON PRODUCTION 29 SECTION 5.12 GOVERNMENTAL AUTHORIZATIONS 29 SECTION 5.13 PREFERENCE RIGHTS AND TRANSFER REQUIREMENTS 30 SECTION 5.14 (RESERVED) 30 SECTION 5.15 OUTSTANDING CAPITAL COMMITMENTS 30 SECTION 5.16 IMBALANCES 30 SECTION 5.17 CONDEMNATION 30 SECTION 5.18 BANKRUPTCY 30 SECTION 5.19 PUHCA/NGA 30 2 SECTION 5.20 INVESTMENT COMPANY 31 ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER 31 SECTION 6.1 EXISTENCE AND QUALIFICATION 31 SECTION 6.2 POWER 31 SECTION 6.3 AUTHORIZATION AND ENFORCEABILITY 31 SECTION 6.4 NO CONFLICTS 31 SECTION 6.5 LIABILITY FOR BROKERS’ FEES 32 SECTION 6.6 LITIGATION 32 SECTION 6.7 FINANCING 32 SECTION 6.8 LIMITATION 32 SECTION 6.9 SEC DISCLOSURE 32 SECTION 6.10 BANKRUPTCY 33 SECTION 6.11 QUALIFICATION 33 ARTICLE 7 COVENANTS OF THE PARTIES 33 SECTION 7.1 ACCESS 33 SECTION 7.2 GOVERNMENT REVIEWS 34 SECTION 7.3 NOTIFICATION OF BREACHES 34 SECTION 7.4 LETTERS-IN-LIEU; ASSIGNMENTS; OPERATORSHIP 34 SECTION 7.5 PUBLIC ANNOUNCEMENTS 35 SECTION 7.6 OPERATION OF BUSINESS 35 SECTION 7.7 RESERVED 36 SECTION 7.8 PREFERENCE RIGHTS AND TRANSFER REQUIREMENTS 36 SECTION 7.9 TAX MATTERS 38 SECTION 7.10 FURTHER ASSURANCES 39 SECTION 7.11 INSURANCE 39 ARTICLE 8 CONDITIONS TO CLOSING 40 SECTION 8.1 CONDITIONS OF SELLER TO CLOSING 40 SECTION 8.2 CONDITIONS OF PURCHASER TO CLOSING 40 ARTICLE 9 CLOSING 41 SECTION 9.1 TIME AND PLACE OF CLOSING 41 SECTION 9.2 OBLIGATIONS OF SELLER AT CLOSING 42 SECTION 9.3 OBLIGATIONS OF PURCHASER AT CLOSING 42 SECTION 9.4 CLOSING PAYMENT & POST-CLOSING PURCHASE PRICE ADJUSTMENTS 43 ARTICLE 10 TERMINATION 44 SECTION 10.1 TERMINATION 44 SECTION 10.2 EFFECT OF TERMINATION 44 SECTION 10.3 DISTRIBUTION OF DEPOSIT UPON TERMINATION 44 ARTICLE 11 POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS AND WAIVERS 45 SECTION 11.1 RECEIPTS 45 SECTION 11.2 EXPENSES 45 SECTION 11.3 ASSUMED SELLER OBLIGATIONS 45 SECTION 11.4 INDEMNITIES 46 SECTION 11.5 INDEMNIFICATION ACTIONS 48 3 SECTION 11.6 RELEASE 49 SECTION 11.7 LIMITATION ON ACTIONS 50 SECTION 11.8 DISCLAIMERS 50 SECTION 11.10 RECORDING 52 ARTICLE 12 MISCELLANEOUS 52 SECTION 12.1 COUNTERPARTS 52 SECTION 12.2 NOTICE 52 SECTION 12.3 SALES OR USE TAX RECORDING FEES AND SIMILAR TAXES AND FEES 53 SECTION 12.4 EXPENSES 53 SECTION 12.5 CHANGE OF NAME 54 SECTION 12.6 REPLACEMENT OF BONDS, LETTERS OF CREDIT AND GUARANTEES 54 SECTION 12.7 GOVERNING LAW AND VENUE 54 SECTION 12.8 CAPTIONS 54 SECTION 12.9 WAIVERS 54 SECTION 12.10 ASSIGNMENT 54 SECTION 12.11 ENTIRE AGREEMENT 55 SECTION 12.12 AMENDMENT 55 SECTION 12.13 NO THIRD-PARTY BENEFICIARIES 55 SECTION 12.14 REFERENCES 55 SECTION 12.15 CONSTRUCTION 55 SECTION 12.16 LIMITATION ON DAMAGES 56 SECTION 12.17 CONSPICUOUSNESS 56 SECTION 12.18 SEVERABILITY 56 SECTION 12.19 TIME OF ESSENCE 56 4 EXHIBITS Exhibit
